Dowling, J.:
I concur in the dissenting opinion of Mr. Justice Hotchkiss, except in so far as it holds that the defendant is not liable on *360checks drawn after the date of the alleged agreement made with the plaintiff, namely, August 2, 1909. As Eetcham, termed a a cashier, was no more than a clerk, with duties extremely limited in their nature, and as he had no authority to make such an agreement as that by which the plaintiff is sought to be bound, I fail to see how, in the absence of power to make an express agreement, he was vested with power to create such a situation by his acts that plaintiff would be bound by an' implied agreement to the same effect as that of the claimed express agreement.
For these reasons I do not concur in the dissenting opinion in so far as it holds the defendant not liable on any checks drawn after the date referred to.
Judgment reversed, new trial ordered, costs to appellant to abide event. Order to be settled on notice.